Judgment, Supreme Court, New York County (Ronald A. Zweibel, J), rendered January 6, 2005, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of SVa to 7 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations regarding identification and credibility. Concur—Mazzarelli, J.E, Friedman, Nardelli, Gonzalez and Catterson, JJ.